Citation Nr: 1719673	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to vocational rehabilitation benefits and training under Chapter 31, Title 38, United States Code, to include independent living services.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Counseling (VR&C) division of the Regional Office (RO) in St. Paul, Minnesota.  

In August 2012, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

In February 2017, the Veteran was advised that the Veterans Law Judge who conducted the August 2012 hearing is currently unavailable to participate in a decision on the appeal.  He was advised he had the right to request another optional Board hearing before a different Veterans Law Judge.  He was also advised that he had 30 days to respond, and if he did not respond the Board would assume he did not want another hearing.  The record reflects that the Veteran has not responded to this letter; thus, the Board will proceed accordingly.  

In May 2015, the Board remanded this matter for further development.  Although there was substantial compliance with the prior remand, for reasons set forth below, another remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior remand, the Board requested that the Veteran be provided with an extended evaluation under 38 C.F.R. § 21.5 to determine whether it was reasonably feasible for him to achieve his vocational goal; if it was determined that a vocational goal was not currently feasible, the Veteran was to be scheduled for an evaluation to determine his eligibility for Independent Living Services in accordance with 38 C.F.R. § 21.53(f).

In a VA Form 28-1902b (Counseling Record - Narrative Report), it was initially noted, in July 2015, that it was uncertain if achievement of a vocational goal was currently reasonably feasible.  In another notation on this form, dated in November 2015, the vocational rehabilitation counselor (VRC) concluded that it was infeasible for the Veteran to achieve a vocational goal.  

In a memorandum dated in November 2015, the VRC noted that that a determination had been made that achievement of a vocational goal was not reasonably feasible at that time, and that the Veteran was offered an evaluation for Independent Living Services, but he declined to participate.  

In December 2015, the VRC issued a Rehabilitation Closure Statement for the Veteran.  In a letter dated in December 2015, the Veteran was advised that his vocational rehabilitation program was being discontinued.

In a statement (VA Form 626) dated in June 2016, the Veteran's representative acknowledged that the Veteran met regularly with a VRC in 2015, but was unable to complete his IEEP (individual extended evaluation plan) and was found to be not feasible for employment.  The representative indicated that the Veteran was only afforded one VRC during the duration of his IEEP and that the Veteran believed he clashed with the VRC's personality.  The representative had spoken with the Director of Vocational Rehabilitation and Employment Division at the St. Paul RO in June 2016, and the representative requested that the Veteran be given the opportunity to be reviewed by the VRP (Vocational Rehabilitation Panel), noting that while it was not a requirement to be reviewed by this board, it was the desire of the Vocational Rehabilitation Director that all Veterans be reviewed by this board before being removed from the program. 

In August 2016, a Vocational Rehabilitation Panel Meeting was held for the Veteran.  The conclusion was that the Veteran was not currently feasible for employment as a result of the severity of his mental health condition and past employment history.  However, several members of the panel meeting also recommended that the Veteran engage with services at the VA Medical Center (VAMC) to help him stabilize his mental health condition and to participate in work experiences through the VAMC.  It was indicated that once the Veteran completed treatment and his condition was more stable, his employment goal could be re-evaluated.  

Subsequent VA treatment records showed that in September 2016, the Veteran was seen for a mental health visit, and it was noted that he wanted to work with SE (Supported Employment) to find competitive employment.  An agreement was made to begin intake SE services in October 2016.  In a VA mental health progress record dated in March 2017, it was noted that the Veteran was seen in the TSES/SE (Therapeutic Supported Employment Services/Supported Employment) for supportive counseling.  It was noted that the service was vocational rehabilitation.  In March 2017 and in April 2017, the plan was that supported employment services would continue, and the Veteran had a goal of getting a part time job.

In a letter dated in October 2016, it was noted that the Veteran participated by physician's prescription in a treatment program of psychosocial and vocational rehabilitation under VA, and that his participation consisted of performing various assignments in an incentive therapy (IT) and/or Compensated Work Therapy Program (CWT), of which Supported Employment was a part of, during the period from admission on January 2012 and ongoing. 

While it is clear that a finding was made in November 2015 by the VRC, and in August 2016 by the Vocational Rehabilitation Panel, that it was not currently reasonably feasible for the Veteran to be employed due to his disabilities, it appears that there is more recent evidence suggesting there may have been a change in the Veteran's ability to work.  Significantly, VA treatment records appear to show that the Veteran has recently been involved with the SE program which appears to be under the vocational rehabilitation umbrella of services.  In this regard, the Board notes that in the narrative report from the August 2016 Vocational Rehabilitation Panel Meeting, it was some of the panel members' recommendation that the Veteran seek assistance from the VAMC, to include one of their work experience programs, and that if he completed treatment and his condition became more stable, his employment goal could be re-evaluated.  Based on the foregoing, it is not clear as to whether the Veteran may now be entitled to vocational rehabilitation benefits and training under Chapter 31.  Thus, another remand is warranted in order to clarify such matters.

Accordingly, the case is REMANDED for the following actions:

1. Obtain clarification as to the Veteran's status in the SE program, and whether he may now be entitled to consideration for vocational rehabilitation benefits and training under Chapter 31.  All counseling records/ narrative reports should be associated with the vocational rehabilitation folder.

2. If found to be appropriate based on the foregoing request and any additional information obtained, provide the Veteran with another extended evaluation under 38 C.F.R. § 21.57 to determine whether it is reasonably feasible for him to achieve his vocational goal.  

3. If it is determined that a vocational goal is not currently feasible, schedule the Veteran for an evaluation to determine his eligibility to Independent Living Services in accordance with 38 C.F.R. § 21.53(f).

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

